Citation Nr: 0942532	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  06-33 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for chronic 
right knee strain.

2.  Entitlement to an initial compensable rating for chronic 
left knee strain.

3.  Entitlement to a higher initial rating for depressive 
disorder, evaluated as 10 percent disabling from September 
26, 2003 through July 31, 2006, and as non-compensable from 
August 1, 2006, to include whether the May 2006 rating 
reduction was proper. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel

INTRODUCTION

The Veteran had active military service from May 2000 to 
October 2000, and from October 2001 to September 2003.

These matters come before the Board of Veterans' Appeals 
(Board) from a November 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
New Orleans, Louisiana.  The Board notes that during the 
pendency of this appeal, a May 2006 rating decision of the RO 
in Gretna, Louisiana reduced the Veteran's evaluation for 
depressive disorder. 

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a Veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the questions 
currently before the Board were placed in appellate status by 
a notice of disagreement expressing dissatisfaction with an 
original rating assignment, the Board has characterized the 
rating issues on appeal as claims for higher initial 
evaluations of original awards.  Analysis of these issues 
therefore requires consideration of the rating to be assigned 
effective from the date of award of service connection of 
each of these claims.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
service-connected chronic right knee strain, has been 
manifested by complaints of pain, and demonstrated by a full 
range of motion during repetition with mild pain, normal 
stability, no dislocation or subluxation, no inflammatory 
arthritis, no weakness, no stiffness, and normal findings on 
x-ray.  

2.  Throughout the rating period on appeal, the Veteran's 
service-connected chronic left knee strain, has been 
manifested by complaints of pain, and demonstrated by a full 
range of motion during repetition with mild pain, normal 
stability, no dislocation or subluxation, no inflammatory 
arthritis, no weakness, no stiffness, and normal findings on 
x-ray.

3.  Prior to August 1, 2006, the Veteran's service-connected 
depressive disorder was manifested by complaints of poor 
sleep, nightmares, and irritability, productive of 
occupational and social impairment of no more than mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress.

4.  From August 1, 2006, the Veteran's symptoms are not 
severe enough to interfere with occupational and social 
functioning, and the evidence does not reflect that his 
symptoms require continuous medication.

5.  In May 2005, the RO notified the Veteran of a proposed 
rating decision to reduce the evaluation for depressive 
disorder from a 10 percent schedular rating to a 0 percent 
schedular rating based on an improvement shown in his 
condition.

6.  A rating decision dated in May 2006 reduced the 10 
percent schedular evaluation assigned for depressive disorder 
to 0 percent, effective August 1, 2006.
 
7.  At the time of the reduction, a 10 percent evaluation for 
the Veteran's disability had been in effect since 2003, less 
than five years.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
rating for the Veteran's service-connected chronic right knee 
strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R.§§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5299-5261 (2009). 



2.  The criteria for the assignment of an initial compensable 
rating for the Veteran's service-connected chronic left knee 
strain have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R.§§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5299-5261. 

3.  Prior to August 1, 2006, the criteria for entitlement to 
an initial evaluation in excess of 10 percent for depressive 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, 
Diagnostic Code 9434 (2009).

4.  From August 1, 2006, the criteria for a compensable 
evaluation for depressive disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 
3.159, 4.126, 4.130, Diagnostic Code 9434.

5.  The requirements were met for reduction of the Veteran's 
disability rating for service-connected depressive disorder, 
from 10 percent to 0 percent disabling, effective August 1, 
2006. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.105, 3.344, 4.130, Diagnostic Codes 9434 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, it will assist in substantiating or that is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In correspondence dated in September 2003, VA notified the 
Veteran of the evidence necessary to substantiate a claim for 
service connection, and of his and VA's respective duty for 
obtaining the evidence.  The notice was deficient in that it 
did not notify the Veteran of the criteria for establishing a 
disability rating or effective date, in the event of award of 
the benefits sought.  The Board finds that the Veteran has 
not been prejudiced by a lack of such notice.  The August 
2006 Statement of the Case (SOC) provided the Veteran with 
the applicable Diagnostic Codes (DCs) and criteria for the 
disabilities at issue.  Importantly, the Board notes that the 
Veteran is represented, and has submitted argument in support 
of the appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006).  Based on the foregoing, the Board finds that the 
Veteran has had a meaningful opportunity to participate in 
the adjudication of the increased rating claims such that the 
essential fairness of the adjudication is not affected.  See 
Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. April 
21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'L Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the court to be 
persuaded that no prejudice resulted from a notice error, 
"the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).

In addition, the Board notes that VA does not have a current 
address for the Veteran.  The Veteran did not provide an 
address on his VA Form 9, dated in October 2006.  The record 
reflects that the U.S. postal service has returned 
correspondence to VA because the Veteran did not provide a 
forwarding address.  The record also reflects that VA has 
unsuccessfully attempted to obtain a current address of the 
Veteran through a social security number search, by 
contacting the owner of his last known residence, and by 
contacting the financial institution where his disability 
payments were direct deposited.  If the Veteran does not keep 
VA apprised of his whereabouts, VA does not have a burden to 
"turn up heaven and earth to find him."  Hyson v. Brown, 5 
Vet. App. 262 (1993).  Therefore, a remand for VA to attempt 
to provide the Veteran with notice in accordance with 
Dingess, would serve no useful purpose.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  

Here, the Veteran is appealing the initial rating assignments 
as to his depressive disorder, and right and left knee 
disabilities.  In this regard, because the November 2003 
rating decision granted the Veteran's claims of entitlement 
to service connection, those claims are now substantiated.  
His filing of a notice of disagreement to the September 2003 
initial rating assignments does not trigger additional notice 
obligations under 38 U.S.C.A. §  7105.  Rather, the Veteran's 
appeal as to the initial rating assignments triggers VA's 
obligation to advise the Veteran of what is necessary to 
obtain the maximum benefit allowed by the evidence and the 
law.  This has been accomplished here.

As noted above, the August 2006 SOC informed the Veteran of 
relevant DCs for rating the disabilities at issue.  The 
Veteran was thus informed of what was needed not only to 
achieve the next-higher scheduler rating, but also to obtain 
all scheduler ratings above the initial evaluations that the 
RO had assigned.  Therefore, the Board finds that the Veteran 
has been informed of what was necessary to achieve a higher 
rating for the service-connected disabilities at issue.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service medical records, VA examination and 
treatment records, and the statements of the Veteran in 
support of his claims.  The Board has carefully reviewed his 
statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board also has perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claims.

With respect to the issues of evaluation of the Veteran's 
right and left knee disabilities, a VA examination and 
opinion was obtained in October 2003.  38 C.F.R. § 3.159(c) 
(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinion obtained in this case is adequate, as it is 
predicated on a reading of the Veteran's service treatment 
records and VA medical records.  It considers all of the 
pertinent evidence of record, to include an MRI of the 
Veteran's right knee, and a physical examination of the 
Veteran.  The Board notes that an additional VA examination 
was scheduled for the Veteran for July 2006, for which he 
failed to report.

With respect to the issue of evaluation of the Veteran's 
depressive disorder, VA examination and opinions were 
obtained in October 2003 and in April/May 2005 (the Board 
notes that both dates are listed on the report).  The VA 
opinions are more than adequate as they were predicated on a 
full reading of the Veteran's medical record, an examination 
of the Veteran, and pertinent testing, when completed by the 
Veteran.  The opinions expressed contain a complete rationale 
and cite to the specific bases for the opinions.  The Board 
notes that an additional VA examination was scheduled for the 
Veteran for August 2006, for which he failed to report.
  
With regard to the July and August 2006 scheduled VA 
examinations, the Board notes that the duty to assist is not 
a one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal Criteria

Disability Evaluations

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as the appeals in this case, requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.



Specific schedular criteria for rating mental disorders

Depressive disorder is rated by applying the criteria in 38 
C.F.R. § 4.130, Diagnostic Code 9433 (2009).  The VA Schedule 
rating formula for mental disorders reads in pertinent part 
as follows:

100 percent rating (the maximum schedular rating)  - Total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.

50 percent -- Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30 percent-- Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

10 percent--Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication. 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV), a GAF score of 61 to 70 indicates the examinee has 
some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 reflects some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, 46-47 
(1994).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the U.S. Court of 
Appeals for the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.

As service connection has been established for the 
disabilities at issue from September 26, 2003, the rating 
period on appeal is from September 26, 2003.  38 C.F.R. 
§ 3.400(o)(2) (2009).  However, in accordance with 38 C.F.R. 
§§ 4.1 and 4.2 (2008) and Schafrath v. Derwinski, 1 Vet. App. 
589 (1991), the history of a disability is for consideration 
in rating a disability.

Chronic Right and Left Knee Strain

The Veteran was granted service connection for chronic right 
and left knee strain with a noncompensable evaluation for 
each.  He contends that both disabilities should be rated as 
compensable.  

The Veteran received a VA examination of his joints in 
October 2003.  The examination report reflects that Veteran 
complained of being unable to run for a half a mile or walk 
for less than two minutes without pain.  He described his 
pain as a grinding pain that is easily aggravated by walking 
or standing on his feet.  The report reflects that the 
Veteran reported that the pain is relieved by the use of knee 
braces, "Motrin", or "Aleve", or by applying an ice pack.  

The examiner, Dr. C.U., diagnosed the Veteran with chronic 
knee pain.  The examiner noted that deep tendon reflexes were 
1 in the patellar, and that an October 2002 MRI of the 
Veteran's right knee showed that the anterior and the 
posterior horns of the lateral meniscus were intact.  There 
were no identified tears in his knees.  

An October 2003 VA examination report by Dr. J.M. notes that 
the Veteran has a full range of motion during repetition with 
mild pain, and that no crutches, brace, or cane was used.  
There was no dislocation or subluxation, no inflammatory 
arthritis, no weakness, and no stiffness.  Instability was 
normal.  The final diagnosis was chronic strain of both knees 
with normal x-ray and no loss of motion or function at that 
time.  

An October 2003 radiologist reports reflect no signs of 
fractions or dislocations in either knee and that joint 
spaces were well maintained.  

A September 2005 psychiatric discharge summary report 
reflects that the Veteran had chronic bilateral knee pain of 
unknown etiology.  He had a full range of motions and no 
deformities of his extremities.  

An October 2005 mental health post-discharge note reflects 
that the Veteran had  a "slow gait with cane."  Although 
this indicates that there may have been some worsening in the 
Veteran's right or left disability, the Veteran failed to 
report for a scheduled July 2006 VA examination, which may 
have provided pertinent information as to his claims.

Under Diagnostic Code 5260, a non-compensable (zero percent) 
rating is for application when flexion is limited to 60 
degrees.  A 10 percent rating is for application when flexion 
is limited to 45 degrees.  A 20 percent rating is for 
application when flexion is limited to 30 degrees.  A 30 
percent rating, the highest available under Diagnostic Code 
5260, is for application when flexion is limited to 15 
degrees.  Normal flexion for VA rating purposes is 140 
degrees.  38 C.F.R. § 4.71a, Plate II. 

Diagnostic Code 5261 provides a noncompensable rating when 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted for leg extension limited to 10 degrees.  A 20 
percent evaluation is for leg extension limited to 15 
degrees.  A 30 percent evaluation is warranted for leg 
extension limited to 20 degrees.  A 40 percent evaluation is 
warranted for leg extension limited to 30 degrees.  A 50 
percent evaluation is warranted for leg extension limited to 
45 degrees.

The Board acknowledges VAOPGCPREC 9 - 2004 (Sept. 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  As such, if the evidence of record 
reflects compensable loss of both flexion and extension of 
either leg, the Veteran would be entitled to the combined 
evaluation under Diagnostic Codes 5260 and 5261, per the 
combined ratings table in 38 C.F.R. § 4.25.  

In the present case, the evidence does not reflect a 
compensable loss of either flexion or extension.  The October 
2003 VA examination reports reflect that the Veteran had a 
full range of motion of  his knees.  Therefore, a compensable 
rating is not warranted for either the right or the left knee 
under 5260 or 5261.  

The Board has considered other knee-related diagnostic codes 
to determine if any would result in higher or additional 
separate ratings than that already assigned, but finds none.  
DC 5256 is inapt because there is no medical evidence of any 
ankylosis associated with the Veteran's right or left knee 
disability, including with consideration of additional 
functional impairment due to pain and repetitive use.  
Diagnostic Code 5258 is inapt because there is no medical 
evidence of dislocated semilunar cartilage.  Diagnostic Code 
5259 is inapt because there is no medical evidence of removal 
of semilunar cartilage.  There is also no medical evidence of 
nonunion or malunion of the tibia or fibula, or of acquired 
traumatic genu recurvatum with weakness and insecurity in 
weight bearing; thereby negating the application of 
Diagnostic Codes 5262 and 5263. 

The Board finds that the medical evidence of record 
demonstrates that the Veteran's disability picture more 
nearly approximates the criteria for the currently assigned 
noncompensable rating for chronic knee pain for both the left 
and right knee, throughout the rating period on appeal, and 
that compensable initial, or staged, ratings are not 
warranted.  

The Board has considered whether the Veteran's knee claims 
should be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
hospitalized for problems with his right or left knee, and 
there is nothing in the record to suggest that his disability 
picture is so exceptional or unusual as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(2009).

In light of the foregoing, it is the Board's conclusion that 
the preponderance of the evidence is against the Veteran's 
claims for compensable initial ratings for his right and left  
knee disabilities.  There is no basis for the assignment of a 
higher initial schedular evaluation, or "staged ratings," for 
any portion of the claims' pendency.  

Depressive Disorder

The Veteran was granted service connection for depressive 
disorder (not otherwise specified) with an evaluation of 10 
percent effective from September 26, 2003.  In July 2004, the 
Veteran filed a notice of disagreement with this rating, and 
averred that his disability warranted a higher rating.  
During the pendency of the appeal, the RO notified the 
Veteran, in May 2005, of a proposed reduction of his 
evaluation from 10 percent to 0 percent.  In May 2006, the RO 
reduced the Veteran's evaluation to 0 percent, effective 
August 1, 2006.

The provisions of 38 C.F.R. § 3.105 apply to reductions; 38 
C.F.R. § 3.105(e) states that, when a reduction in evaluation 
of a service-connected disability is considered warranted, 
and a reduction will result in a decrease in payment of 
compensation benefits being made, a rating proposing 
reduction will be prepared setting forth all material facts 
and reasons.  The beneficiary will be notified and furnished 
detailed reasons therefore and given 60 days for presentation 
of additional evidence to show that compensation payments 
should be continued at the current level.  If additional 
evidence is not received within that period, a final rating 
action will be taken and the award will be reduced effective 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires.  Additionally, under 38 C.F.R. § 3.105(i), the 
advance written notice concerning a proposed rating reduction 
must inform the beneficiary that he has a right to a 
predetermination hearing provided that a request for such a 
hearing is received by VA within 30 days from the date of the 
notice.  The procedural framework and safeguards set forth in 
38 C.F.R. § 3.105 governing rating reductions are required to 
be followed by VA before it issues any final rating 
reduction. See Brown v. Brown, 5 Vet. App. 413, 418 (1993).

In the present case, the RO procedurally complied with 38 
C.F.R. § 3.105 regarding the manner in which appellant was 
given notice of the proposed rating reduction and the 
implementation of that reduction.  A letter from the RO to 
the Veteran, dated in May 2005, notified the Veteran of the 
proposed reduction in his disability rating for his service-
connected depressive disorder.  The letter included a copy of 
the May 2005 proposed rating decision, and informed the 
Veteran that he could submit additional evidence to show that 
the compensation payments should be continued at the then-
current levels and that if no additional evidence was 
received within 60 days, his disability evaluation would be 
reduced.  Furthermore, the Veteran was advised of his right 
to request a personal hearing "to present evidence or 
argument on any important point in your claim."  

In June 2005, the Veteran requested a personal hearing on the 
matter.  In July 2005, the Veteran was notified of a 
scheduled August 2005 predetermination hearing.  In August 
2005, the Veteran requested that the hearing be rescheduled 
due to transportation problems.  The predetermination hearing 
was subsequently re-scheduled for April 2006, to which the 
Veteran failed to appear.  There is no evidence of record 
that the Veteran failed to appear for good cause.  Therefore, 
the Board finds that the appropriate due process requirements 
were correctly followed by the RO.

Rating prior to August 1, 2006

The Veteran separated from service in September 2003.  The 
evidence of record reflects that at the time of his 
separation, the Veteran was diagnosed with depressive 
disorder.  A September 2003 STR reflects that the Veteran 
reported that he had difficulty sleeping and frequently 
feeling on the verge of losing control of his temper, 
although he acknowledged that he had not acted aggressively 
towards others in the past month. The examiner noted that his 
hygiene and grooming were intact with good eye contact.  His 
mood was frustrated, his affect positive and appropriate.  He 
denied suicide ideation.  He had positive limited insight and 
his judgment was intact.  

An October 2003 VA examination report reflects that the 
Veteran reported a loss of interest, a difficult situation at 
home, anxiety and depression, memory loss, and insomnia.  
Upon examination, the examiner noted that the Veteran was an 
attractive, articulate, verbal, well dressed, well groomed, 
mentally intact and cooperative individual who exhibited good 
social skills.  His thought process was logical, coherent, 
and relevant.  He was well oriented to time, place, person, 
and situation. His affect was labile and exited.  His 
reasoning was fair, and his fund of general information was 
good.  Long and short term memory appeared intact, although 
the Veteran reported that he would lose his place in 
conversations and forget instructions, indicating poor short 
term memory.  

The Veteran was administered an intelligence test which 
indicted an estimated verbal IQ score within the average to 
high average range.  He was administered the Minnesota 
Multiphase Personality Inventory-2 (MMPI-2) test but produced 
an invalid response set.  The examiner reported that the 
validity configuration was indicative of excessive 
exaggeration and the possibility of malingering.  The Veteran 
was assigned a GAF score of 60 to 70.  The examiner opined 
that the results of testing and examination indicate that the 
Veteran:

has an etiology that suggests some substantial 
adjustment problems with their beginnings 
prior to the military.  It is this 
psychologist's opinion that his overall 
condition is reflective of an adjustment 
problem which perhaps worsened over the very 
brief time that he was deployed in a combat 
zone.  However, [the Veteran] himself 
indicates the multiple etiology which includes 
problems related to his mother, his 
stepchildren, and wife as well as impending 
custody problems.  His clinical history is 
indicative of some risk factors for mental 
health including personality issues.  
Furthermore, the objective personality 
evaluation (MMPI-2) is indicative of extreme 
exaggeration.  It is this psychologist's 
opinion, therefore, that [the Veteran] tends 
to amplify his mental problems, whereas the 
majority of his difficulties can be improved 
by the employment of greater self-control.

A VA examination report, dated in April and May 2005, 
reflects that the Veteran reported that he had not had any 
mental health treatment and was not currently on any 
medication for a mental disability.  He indicated that he had 
had several mental health treatment appointments, but that he 
did report to them due to transportation issues.  The Veteran 
reported that he experiences middle and initial insomnia and 
mood swings.  He reported experiencing two to three anger 
control episodes per month and stated that he sometimes 
"stares into space".  The examiner opined, in part:

Despite [the Veteran's] talk of homicidal 
ideation and severe mental problems, he 
presented in the interview as a very cheerful 
and upbeat individual who joked and seemed to 
have a sense of humor. His thought processes 
were logical, coherent, and relevant.  He is 
an attractive, articulate, and verbal, well-
dressed and well-groomed individual who was 
mentally intact, cooperative, and had fairly 
good social skills.  He was physically trim, 
intelligent, and his speech was well 
understood.  It should be stated that this 
examiner wondered throughout the examination 
as to this individual's degree of cooperation 
and was skeptical that [the Veteran] might be 
attempting to embellish his symptoms with 
exaggeration.  He was well oriented to time, 
place, person, and situation.  His affect was 
normal and his reasoning good. 

The examiner also opined that the Veteran seems to exaggerate 
his symptoms of emotional distress and seems to project blame 
on to [sic] others for his lack of cooperation and 
motivation.  The examiner noted that the Veteran failed to 
complete the MMPI and that the Veteran wrote the following on 
the answer sheet, "I'm done with this stupid test.  I 
already done one.  This test is stupid and a waste of time."

The examiner opined that the Veteran did not have a mental 
disorder and had a GAF score of 80.  The Board notes this was 
the same examiner who examined the Veteran in October 2003.  
The examiner diagnosed the Veteran with a personality 
disorder, not otherwise specified, with antisocial and 
narcissistic features.  The examiner noted: 

It is this examiner's conclusion that [the 
Veteran] does not suffer from any sort of 
mental disorder on Axis 1, at all.  There 
is no real indication of depression or 
anxiety or any other Axis 1 mental 
condition.  Rather he does seem to clearly 
fit the diagnosis of a personality 
disorder.  It is this examiner's opinion 
[the Veteran's] Axis II personality 
disorder carries the full responsibility 
for his actions including his behavior and 
report of symptoms while he was in the 
military.  [The Veteran] has not attended 
any treatment for his condition, although 
it was offered.  He exaggerates his 
symptoms and is currently noncompliant 
with the evaluation.

The evidence of record does not reflect that the Veteran 
diligently sought treatment for depression prior to October 
2005.  VA records reflect that the Veteran had two 
appointments scheduled for August 2004, one for September 
2004, and one for October 2004, but that he failed to report 
to all of them.

An October 7, 2005 outpatient consultation record reflects 
that the Veteran was taking medication for nightmares and 
poor sleep.  The Veteran reported he had recurrent dreams of 
people trying to kill him, and that his wife accused him of 
being "grumpy and grouchy" after he awakens.  The Veteran 
also reported that he often felt bored.  An October 2005 VA 
mental health post discharge note reflects that the Veteran 
had an adjustment disorder with mixed emotions and contact, 
and a personality disorder.  It was noted that his last GAF 
score was an October 2005 GAF of 55.

An October 11, 2005 psychology outpatient record reflects 
that the Veteran, based on physiological testing results and 
feedback, was diagnosed with dysthymic disorder, anxiety 
disorder, and personality disorder.  

An October 21, 2005 discharge psychiatric discharge summary 
reflects the Veteran had an admitting diagnosis of adjustment 
disorder with mixed disturbance of emotions and conduct, and 
a personality disorder not otherwise specified.  His GAF 
score was 51 upon admission and 57 upon discharge one day 
later.  The report reflects that he Veteran was admitted for 
psychiatry service on a formal voluntary status.  He was 
started on the medication "Seroquel" and released after a 
one day admission.  Upon examination, the examiner noted that 
the Veteran was fairly cooperative and casually dressed with 
good hygiene.  His speech was normal, he was coherent, his 
affect was overly unconcerned and his affect range was overly 
modulated.  His mood was irritable and sarcastic.  He had a 
fair ability to focus, maintain, and shift attention.  He was 
oriented times 3, had fair insight, and poor judgment.  

VA records reflect that the Veteran had two individual 
psychotherapy appointments in October 2005 for which he 
failed to report, and showed up without an appointment once 
in November 2005.

The evidence of record, as noted above, indicates that an 
evaluation in excess of 10 percent was not warranted during 
the rating period on appeal.  The evidence of record does not 
reflect that the Veteran had any problems with self-care, 
conversations, suspiciousness, or panic attacks.  In 
addition, the April/May 2005 examiner opined that the 
Veteran's non service-connected Axis II personality disorder 
was responsible for his actions and symptoms, and that the 
Veteran did not have depression.

An October 11, 2005 outpatient record reflects that the 
Veteran had a diagnosis of dysthymic.  A record from the same 
date reflects the Veteran had a diagnosis of adjustment 
disorder with mixed emotions and contact, and a personality 
disorder.  A psychiatric note from less than 2 weeks later 
reflects a diagnosis of adjustment disorder with mixed 
disturbance of emotions and conduct, and a personality 
disorder not otherwise specified, and not a diagnosis of 
depression.  The record does not reflect that any of these 
examiners reviewed his claims file or the Veteran's prior 
medical reports.  

Even assuming the Veteran's symptoms in 2005 were related to 
his service-connected depressive disorder, the preponderance 
of the evidence is against an evaluation in excess of 10 
percent.  It is not expected that every single symptom within 
a set of diagnostic criteria be exhibited; however, the 
Veteran does not exhibit the majority of the depression 
related symptoms which would warrant an evaluation higher 
than 10 percent.  There is no clinical evidence, other than a 
GAF score, that he had occupational impairment or social 
impairment due to depression.  Moreover, the Veteran did not 
aver, prior to August 1, 2006, that he had difficulty finding 
or maintaining employment due to his depression symptoms.  
Nor did he aver that he had difficulty establishing or 
maintaining social relationships.  The only evidence of 
record regarding social relationships, is with regard to his 
wife and step daughter.  The Veteran averred that he no 
longer wishes his stepdaughter, who was caught with marijuana 
in school and having sex in school, to live with him (See 
October 2005 VA medical records). 

Based on the forgoing, the Board finds that the Veteran did 
not exhibit the majority of the symptoms which would warrant 
a 30 percent or higher initial rating under Diagnostic Code 
9434 for the time period prior to August 1, 2006.

Rating from August 1, 2006

In a rating decision dated in May 2006, the RO decreased the 
Veteran's evaluation from 10 percent to 0 percent.  The 
evidence of record does not reflect that the Veteran's 
symptoms warrant a compensable rating from August 1, 2006.  
The April/May 2005 VA examination report reflects that the 
Veteran does not have depression and that his symptoms are 
not related to his service-connected depressive disorder.  
The October and November 2005 VA medical records reflect that 
the Veteran has an adjustment disorder with mixed 
disturbances of emotions and conduct.  The Board further 
finds that the April/May 2005 VA examination opinion is the 
most comprehensive and probative opinion in the claims file, 
as it was based on a full reading of the Veteran's claims 
file, to include prior mental health treatment reports, and 
provides a complete rationale for the opinion provided.  As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  The April/May 2005 VA examiner opined 
that the all of the Veteran's symptoms are due to his 
personality disorder, and not a depressive disorder.

There is no clinical evidence of record that the Veteran's 
service-connected depressive disorder causes occupational or 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress or symptoms 
controlled by continuous medication.  There is no evidence of 
record that the Veteran's depressive disorder causes him 
employment problems.  A September 2005 psychiatric discharge 
summary reflects that the Veteran was jobless and had 
financial problems, but did not note the reason, or reasons, 
why he was unemployed.  In his VA Form 9, dated in October 
2006, the Veteran avers that he cannot hold a full time job 
due to his knee disabilities.  

With regard to social impairment, the Veteran avers, in his 
October 2006 VA Form 9, that his mental disorder has "caused 
a divorce" between him and his wife.  The claims file does 
not contain any evidence that the Veteran attempted to remove 
his wife as a spouse from VA records, and there is no 
supporting documentation of a divorce.  The October 2005 VA 
records reflect that the Veteran was still married, but that 
he had a lack of support from his wife with regard to 
problems with his step-daughter, whom he no longer wanted to 
live with them and who was on probation.  There is no 
evidence, other than the Veteran's statement, that he and his 
wife are divorced due to his mental disorder.  The Board 
finds that the Veteran's statement that his mental disorder 
has caused him to divorce has little, if any, probative value 
with regard to the issue on appeal.  The April/May 2005 VA 
examination report reflects that the Veteran reported that he 
has problems with affection with his wife and that his wife 
finds that "he is not lovable anymore; however, the examiner 
noted that the Veteran's symptoms are caused by his 
personality disorder, and not by a depressive disorder.  
Moreover, there is no evidence that the Veteran has 
difficulty establishing or maintaining friendships.  

With regard to medication, there is no evidence of record 
that the Veteran is on continuous medication.  The October 
2005 VA psychiatric discharge summary report for the 
Veteran's September 2005 admission, reflects that the Veteran 
reported he had not taken medication in one and a half years.  
The report also reflects that the Veteran was prescribed 
"Quetiapine" for poor sleep and nightmares.  A November 
2005 psychiatric outpatient report reflects that the Veteran 
was taking "Seroquel", which helped with his sleep.  In 
sum, the evidence reflects that the Veteran was on medication 
for approximately 6 weeks.  There is no evidence of record 
that the Veteran's symptoms require the continuous use of 
medication.

As noted above, it is not expected that every single symptom 
within a set of diagnostic criteria be exhibited.  The Board 
notes that VA medical records reflect that the Veteran has 
reported sleep impairment, suicide ideation; and thoughts of 
harming others (See October 2005 VA psychiatric discharge 
summary) prior to August 1, 2006; however, there is no 
evidence of record that he continues to exhibit any symptoms 
related to his depressive disorder.  

In conclusion, the objective evidence of record reveals a 
disability picture commensurate with no higher than a 10 
percent rating prior to August 1, 2006, and a non-compensable 
evaluation for the rating period from August 1, 2006.  As a 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence does not reflect that, for any part of the 
rating period on appeal, the disability at issue caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, referral for assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2009) is 
not warranted.  


ORDER

1.  Entitlement to an initial compensable rating for right 
knee strain is denied.

2.  Entitlement to an initial compensable rating for left 
knee strain is denied.

3.  Entitlement to a higher initial rating for depressive 
disorder, evaluated as 10 percent disabling from September 
26, 2003 through July 31, 2006, and as non-compensable from 
August 1, 2006, is denied, and the Board finds that the May 
2006 rating reduction was proper. 



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


